DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1. A system, comprising: 
memory for storing instructions; and 
a processor for executing the instructions to perform 
inserting, based on an event in a first live input stream manifest, information related to a plurality of first media segments and the event from the first live input stream manifest into a first disparate live media output stream manifest, based on a programming schedule; and
generating an updated first disparate live media output stream based on a switch between a first live input stream indicated in the first live input stream manifest from a first regional network and a second live input stream indicated in a second live input stream manifest from a second regional network at scheduled time stamps, wherein the first live input stream and the second live input stream are switched based on a type of the event.
Claim 2. The system according to claim 1, wherein the  processor further executes the instructions to perform:
updating the programming schedule based on the event in the first live input stream, interaction of a user with the event, a geographical location of a consumer device, consumer preferences, and a service level; and 
generating an updated first disparate live media output stream manifest based on the updated programming schedule, 67Attorney Docket No. TBS-1069C 
wherein the updated first disparate live media output stream is generated based on the updated first disparate live media output stream manifest, 
wherein the updated first disparate live media output stream is viewed by the user at the consumer device, and 
wherein the updated first disparate live media output stream is published in a content delivery system for distribution to a plurality of consumer devices.  
Claim 3. The system according to claim 1, wherein the processor further executes the instructions to perform: 
receiving a plurality of live input streams, wherein the plurality of live input streams is associated with a plurality of live input stream manifests, 
wherein the first live input stream manifest is associated with the first live input stream of the plurality of live input streams being viewed at a consumer device, 
wherein the second live input stream manifest is associated with the second live input stream of the plurality of live input streams, and 
wherein the first regional network is different from the second regional network;
identifying the event in the first live input stream manifest of the plurality of live input stream manifests; and 
publishing the first disparate live media output stream of a plurality of disparate live media output streams for the consumer device based on the first live input stream manifest.
Claim 5. The system according to claim 3, wherein the  processor further executes the instructions to perform: 
generating the programming schedule for the plurality of disparate live media output streams based on at least one of a plurality of live input stream schedules, a plurality of rights and preferences, data provided by a stream operator for the plurality of disparate live media output streams, or a content parameter, 
wherein the data provided by the stream operator indicates a transition between the plurality of live input streams and the first disparate live media output stream, and 
wherein the content parameter corresponds to at least one of regional rights, content rights, regional preferences, or consumer preferences; 69Attorney Docket No. TBS-1069C 
determining a count of the plurality of disparate live media output streams based on at least one of the programming schedule, regional contents rights, media content rights, regional consumer preferences, individual consumer preferences, or individual consumer service subscription level data; and 
generating a recommendation for a preferred disparate live media output stream for a consumer based on at least one of the regional contents rights, the media content rights, the regional consumer preferences, the individual consumer preferences, and the individual consumer service subscription level data.  
Claim 6. The system according to claim 3, wherein the processor further executes the instructions to perform generating a repository of consumer information and corresponding preferred disparate live media output stream based on a content parameter and a list of programming schedules for the plurality of disparate live media output streams, 
wherein the content parameter corresponds to at least one of genre, demographics, geographical location of the consumer device, a time of viewing, content rights, individual user preferences based on previous selections or consumer account data, and 
wherein, based on a geographical location of the consumer device, regional contents rights, media content rights, regional consumer preferences, individual consumer preferences, individual consumer service subscription level data, or availability of multiple disparate live media output streams;
presenting the plurality of disparate live media output streams on the consumer device; 
receiving a selection from the consumer device corresponding to one of the presented plurality of disparate live media output streams; and 
recording the received selection of one of the presented plurality of disparate live media output streams in a user preferences repository.  
Claim 7. The system according to claim 1, wherein the processor further executes the instructions to perform transitioning, by a first transition of the first live input stream, based on the insertion of the plurality of first media segments indicated in the first live input stream manifest to the first disparate live media output stream manifest and the event,
wherein the event corresponds to an indicator in the first live input stream manifest or an in-band indicator in the first live input stream, and 
wherein the indicator or the in-band indicator corresponds to one of a non- programming content indicator, a programming content indicator, or an overlay indicator in a plurality of live input streams.
Claim 10. The system according to claim 3, wherein the processor further executes the instructions to perform: 
receiving a request from the consumer device and to determine a joining of the plurality of disparate live media output streams, wherein the first disparate live media output stream manifest generated for the consumer device is based on a profile of the consumer device,
wherein the profile of the consumer device is based on a resolution or a bitrate, and
wherein the plurality of disparate live media output streams is joined based on a geographical location of the consumer device, consumer preferences, or service level; and presenting programming content currently published on the first disparate live media output stream and next programming content.
Claim 12. The system according to claim 3, wherein the processor further executes the instructions to perform: 
providing as-run data for each disparate live media output stream of the plurality of disparate live media output streams to a program guide service, 
wherein the as-run data indicates a timing deviation between a generated programming schedule and the plurality of disparate live media output streams published in a content delivery system; and
 supporting a plurality of digital rights management indicators in the plurality of disparate live media output streams.  
Claim 13. The system according to claim 3, wherein the processor further executes the instructions to perform: 
indexing information listed in the plurality of live input stream manifests for the plurality of live input streams listed in the programming schedule, 
wherein the information listed in the plurality of live input stream manifests is indexed based on time intervals at which the plurality of live input streams is updated; 
indexing a plurality of media segments and the event included in each of the plurality of live input streams; and 
validating the plurality of live input streams for inclusion in the plurality of disparate live media output streams.

Reasons for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-20 are allowed because the prior art fails to specifically disclose or suggest the elements/steps of:
“oinserting, based on an event in a first live input stream manifest, information related to a plurality of first media segments and the event from the first live input stream manifest into a first disparate live media output stream manifest, based on a programming schedule; and
generating an updated first disparate live media output stream based on a switch between a first live input stream indicated in the first live input stream manifest from a first regional network and a second live input stream indicated in a second live input stream manifest from a second regional network at scheduled time stamps, wherein the first live input stream and the second live input stream are switched based on a type of the event”, and similar limitations as recited by the independent claims.
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20170289597, US20040031056, US20050015816, US20060064730, US20060287915, US20090070808, US20170195718, US20170289597, US20160308958.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524 and whose email address is CHENEA.SMITH@USPTO.GOV.	The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421